Citation Nr: 1328399	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  07-27 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for an acquired 
psychiatric disability, including posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active military service from January 1967 to 
January 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a November 2006 
rating decision by a Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In November 2010 and May 2012 
this matter was remanded by the Board for further 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This matter has been remanded twice previously by the Board.  
In the first remand (November 2010), the Board directed the 
RO to schedule the Veteran for a psychiatric examination by 
a VA to determine whether it is at least as likely as not (a 
50 percent or higher degree of probability) that any current 
psychiatric disorder or disorders was/were manifested during 
or otherwise caused by the Veteran's active duty service or 
any incident therein.  The Veteran was scheduled for a VA 
examination in December 2010, but he failed to report.  In 
May 2012 (the second remand) the Board determined that the 
Veteran should be afforded another VA examination to assess 
the nature and etiology of his claimed acquired psychiatric 
disability.  In June 2012 the Veteran was examined by a VA 
staff psychologist, who diagnosed the Veteran with anxiety 
disorder, NOS [not otherwise specified].  There was no 
diagnosis of posttraumatic stress disorder (PTSD).  The 
examiner, however, 
did not provide an opinion in accordance with the Board's 
May 2012 remand instructions.  The RO returned the claims 
file to the examiner (who provided the June 2012 VA 
examination) to provide an opinion in compliance with the 
Board's remand directives.  

In December 2012 the VA examiner issued an addendum to the 
June 2012 VA examination.  Review of the claims file was 
noted.  It was further noted that the Veteran was diagnosed 
with anxiety disorder, NOS.  In addition the examiner stated 
that it was not possible to determine if the Veteran's 
current diagnosed anxiety disorder was manifested during or 
otherwise caused by the Veteran's active duty service or any 
incident therein without mere speculation.  In 
correspondence to the VA examiner dated in February 2013, 
regarding the December 2012 addendum, the RO asked the 
examiner to provide an explanation as to why speculation 
would be required in this case.  In March 2013, the VA 
examiner issued another addendum.  Again, she noted that the 
Veteran was diagnosed with anxiety disorder, NOS.  She 
stated that the DSM-IV diagnostic criteria do not include a 
stressor to be identified for a diagnosis of anxiety 
disorder, NOS.  As such, identifying if the Veteran's 
current diagnosed anxiety disorder was manifested during or 
otherwise caused by the Veteran's active duty service or any 
incident therein is not possible without resorting to mere 
speculation.  

Significantly, since the May 2012 Board remand, additional 
VA treatment records (January 2007 to April 2012) have been 
added in the Veteran's Virtual VA electronic file (in May 
2012) as pursuant to the May 2012 Board remand.  It appears 
that the additional records were not considered or reviewed 
by the VA examiner in June 2012 on psychiatric evaluation of 
the Veteran or in drafting the December 2012 and March 2013 
addenda.  The additional VA treatment records, specifically 
those dated in 2008, diagnose the Veteran with PTSD (Axis 
I), and note his claimed in-service stressors.  There are 
also diagnoses of general anxiety disorder and mood 
disorder, and reference to the Veteran suffering previously 
from depression.    

Moreover, the additional records show the Veteran received 
treatment at the Vet Center in Honolulu, Hawaii (records of 
which have not been associated with the claims file).  Also, 
in August 2008 treatment report, he reported that he had 
been seeing a "Navy psychiatrist" at a hospital in Guam.

The Veteran initially filed a claim for entitlement to 
service connection for PTSD.  He described, in a statement 
in support of his PTSD claim, experiencing enemy fire 
(nightly) while he was in Da Nang and had to take cover 
underground in enemy bunkers.  He also witnessed the death 
of a first sergent by grenade, and experienced an airport 
attack in Da Nang.  These events occurred between April and 
December 1969.  As noted, the additional records that are 
now in his Virtual VA file indicates he has a diagnosis of 
PTSD.  Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the Veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence 
of the claimed in-service stressor.  See 38 C.F.R. § 
3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  
The Board observes that the Veteran served in Vietnam from 
May 1969 to December 1969.  The evidence does not reflect 
that he served in combat; none of his awards or decorations 
is indicative of combat, and his service records fail to 
indicate combat or combat- related activities.  His military 
occupational specialty was pay disbursement specialist.

Effective July 13, 2010, VA amended its adjudication 
regulations governing service connection for PTSD by 
liberalizing, the evidentiary standard for establishing the 
required in-service stressor if the stressor claimed by a 
Veteran is related to the Veteran's fear of hostile military 
or terrorist activity.  If a stressor claimed by a Veteran 
is related to the his fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has contracted, 
confirms that the claimed stressor is adequate to support a 
diagnosis of PTSD and that the Veteran's symptoms are 
related to the claimed stressor, in the absence of clear and 
convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the places, types, and 
circumstances of the Veteran's service, the Veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f)(3) (2012).

In light of the amended regulation regarding PTSD and the 
additional medical records, the Board finds that another VA 
examination to determine whether the Veteran currently has 
PTSD due to the verified stressor event of being under enemy 
attack.  The provisions of 38 U.S.C.A. §5103A(d) (West 2002) 
require that VA provide a medical examination or obtain a 
medical opinion when such is necessary to make a decision on 
the claim.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the Veteran 
and request clarification regarding 
treatment he received from a Navy 
psychiatrist at a hospital in Guam.  If 
that treatment was conducted at a non-
VA facility, the Veteran should 
complete and return the appropriate 
authorizations so that VA can obtain 
relevant treatment records from such 
facility.

Appropriate action should be taken to 
obtain copies of records of treatment 
which the Veteran has received from the 
Honolulu, Hawaii Vet Center.  

Ask the Veteran to provide the names 
and addresses of all other non-VA 
medical care providers that have 
evaluated or treated him for his 
psychiatric disorder, including PTSD.  
The Veteran should complete and return 
the appropriate authorizations for any 
such provider so that VA can obtain 
relevant treatment records.  

The RO should then obtain copies of all 
treatment records (not already of 
record) to associate with the claims 
file.  If any records sought are 
unavailable, the reason for the 
unavailability must be given (e.g., did 
not exist/were destroyed).  

2.  Following the above, the Veteran 
should be scheduled for a psychiatric 
examination by a VA psychiatrist or 
psychologist (other than the staff 
psychologist who conducted the June 
2012 VA examination of the Veteran), or 
a psychiatrist or psychologist with 
whom VA had contracted, to determine 
the nature and likely etiology of his 
psychiatric disorder(s), including PTSD 
(the record shows diagnoses of 
depression, general anxiety disorder, 
PTSD and mood disorder).  It is 
imperative that the claims file and any 
relevant records on Virtual VA be made 
available to the examiner for review in 
conjunction with the examination.  Any 
indicated special tests should be 
conducted.  The examiner should clearly 
report all current psychiatric 
disorders which are diagnosed on 
examination.  

a.  A diagnosis of PTSD under DSM IV 
criteria should be made or definitively 
ruled out.  If PTSD is diagnosed, the 
examiner must identify any in-service 
stressor(s) supporting the diagnosis.  
The examiner should be notified that 
the in-service stressor event that the 
Veteran's unit was under enemy fire 
(incoming artillery) and that the 
Veteran had a fear of hostile activity 
while serving in Vietnam has been 
verified or established and the 
examiner must indicate whether such 
event(s) support a PTSD diagnosis. 

b.  For each psychiatric disorder 
(e.g., depression, general anxiety 
disorder, and mood disorder) diagnosed 
other than PTSD, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that such 
disorder was manifested during service 
or is otherwise causally related to 
service.  

A detailed rationale should be 
furnished for all opinions.

3.  In the interest of avoiding future 
remand, the RO should then review the 
examination report to ensure that the 
above questions have been clearly 
answered and a rationale furnished for 
all opinions.  If not, appropriate 
action should be taken to remedy any 
such deficiencies in the examination 
report. 

4.  After completion of the above and 
any additional development the RO may 
deem necessary, the RO should review 
the expanded record and readjudicate 
the claim.  With regard to the PTSD 
issue, the RO should apply the amended 
provisions of 38 C.F.R. § 3.304(f) as 
set forth in 75 Fed. Reg. 39843 (July 
13, 2010).  If the benefits sought on 
appeal remain denied, the RO must 
furnish the Veteran and his 
representative with an appropriate 
supplemental statement of the case and 
be afforded an opportunity for 
response.  The case should then be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals 
for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2012).


